Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10 are pending in this application. Claims 1-10 are presented for examination on the merits for patentability as they read upon the elected subject matter.
Priority
This application 16618121, filed 11/28/2019, is a national stage entry of PCT/IB2019/058890, with an International Filing Date of 10/18/2019, andclaims foreign priority to 201841040573, filed 10/27/2018.
Information Disclosure Statement
	The information disclosure statement submitted on 12/12/2019 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Suggestions
	For better grammatical construction, the Examiner suggests using the word “from” when reciting the lower end of the ranges, i.e. recite “from about xx% w/v to about…” in Claims 2, 3 and 8; For Claim 8, the “of about” is suggested to be replaced with “from about”.  The Applicant Claims 6 and 10, i.e. the claims should recite “wherein the pressurized vessel is…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (CN 106512081 A, 22-Mar-2017, cited in the IDS; WIPO machine translated), hereinafter Zhang.
	Zhang relates the invention of a spray composition comprising aqueous chitosan for wound dressing (Abstract). Zhang teaches the preparation of chitosan solution by evenly dispersing chitosan hydrogel in water, and carbon dioxide gas is continuously fed under high pressure. The composition is stored in a high pressure vessel for spraying (Examples 2 and 3).   Zhang recites that carbon dioxide dissolved in water produces carbonic acid (p. 3, last paragraph; p. 4, 7th paragraph). 
	Because Zhang teaches dissolution of carbon dioxide in water, which produces carbonic acid, carbonic acid is inherently present in the composition, and Zhang anticipates this limitation. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics required.  
Claims 1, 5-6, and 10 are anticipated.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (WO 2016/164903 A1, 13 October 2016), hereinafter Bush.
Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bush teaches the invention of an aqueous chitosan gel system of novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding. The aqueous chitosan gel system can comprise water, chitosan, an acid, a plasticizer, a rheology modifying agent, an antioxidant stabilizer, an alcohol, and a multi-valent salt as well as other additional components (Abstract). 
Bush teaches that at pH below 6.5, in the presence of an acid, the chitosan is water-soluble, and that the viscosity of the gel is determined by the chitosan molecular weight and 
The invention of Bush may be delivered using common delivery devices including a spray can, and the application may be topical (p. 7, lines 20-25; p. 9, lines 4-5; p. 10, lines 18-30).
Bush exemplifies the preparation of chitosan gel comprising 2.67% high molecular weight chitosan, and 0.58% low molecular weight chitosan, 2% lactic acid, and 89% water (Example 1).  Bush generally teaches that chitosan present in an amount of about 2% to about 12% (Claim 1); about 2% reads on the feature of about 1% chitosan, and renders the amount obvious. The amount of lactic acid is within the range instantly claimed. Additionally, Bush’s composition requires an acid component which include one or more of a monofunctional organic acid in an amount of about 0.5% to about 7% (w/w), difunctional or trifunctional organic acid, etc. (Claim 1). The monofunctional organic acid is selected from the group comprising lactic, glycolic, carbonic, and acetic acids (Claim 7). Bush recites that strongly volatile organic acid such as carbonic acid may be used to provide for rapid film forming characteristic (p. 4, lines 25-27).  Bush teaches that lactic acid is a preferred monofunctional acid because it readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured tissue (p. 5, lines 30-35).  
 Claims 6 and 10, the pressurized vessel being a Bag-on-Valve (BOV) aerosol dispensing system.  This limitation is irrelevant to the composition.  How or where one stores the composition does not materially affect its components. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The instant claim set recites about 0.01% to about 1% chitosan. Bush teaches about 2% to 12% chitosan.
Bush exemplifies lactic acid being the required monofunctional organic acid in a composition at a concentration of 2% (Example 1) and 3.1% (Example 2). Bush does not expressly teach a composition comprising a specific concentration of carbonic acid. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Regarding the concentration of chitosan, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. While the exact claimed range is not disclosed by Bush, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the 
Bush comprehends the use of lactic, glycolic, carbonic, and acetic acid as one or more monofunctional organic acid in a composition suitable for topical spray, and teaches that carbonic acid provide rapid film forming characteristic while lactic acid readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, Bush relates that carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured tissue.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to adjust the concentration of lactic acid, and incorporate carbonic acid as additional monofunctional acid in the composition, arriving at the instant claims. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143. One skilled in the art would try any of carbonic, lactic, or glycolic acids either alone or in combination, as taught by Bush, in a topical composition, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try the carbonic acid, because these three acids are known to be well tolerated in compositions useful for normal and injured tissue. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 
Regarding the amount of lactic acid and carbonic acid instantly claimed, the range recited for the monofunctional organic acid component of Bush overlaps with the claimed ranges.  In the prima facie case of obviousness exists. See MPEP 2144.05.
	
Alternatively, given patentable weight to the BOV limitation, the following rejection applies.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (WO 2016/164903 A1, 13 October 2016), hereinafter Bush, and in view of Sternoff, et al. (US 9,393,261 B2, Jul.19, 2016), hereinafter Sternoff, and Signature Filling Company (The Benefits of Bag-on-Valve Aerosol Packaging, Jun 15, 2018 [retrieved on 2021-11-09], retrieved from the Internet <URL: http://signaturefillingcompany.com/benefits-bag-valve-aerosol-packaging/>), hereinafter SFC.
Applicant Claims
Applicant claims a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a pressurized vessel, wherein pressurized vessel is a Bag-On-Valve (BOV) aerosol dispensing system.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Bush have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bush is silent on Bag-On-Valve (BOV) aerosol dispensing system.
Sternoff cures the deficiency of Bush. Sternoff is in a related field of endeavor, and relates an antimicrobial, anti-chafing barrier compound dispensed via a stick, gel, spray, and an ointment  wound where layers of the skin are worn away, or ruptured. The composition of Sternoff comprises i) propanediol and/or propylene glycol, ii) aloe barbadensis leaf juice, C18-C36 acid triglycerides, capric/caprylic triglycerides, tocopheryl acetate, tribehinin and allantoin, iii) a stable chelated silver oxide complex comprising a mixture of a chitosan solution, a silver solution, and carboxylic acid; wherein said chitosan solution comprises chitosan and glycolic acid; and wherein said silver solution is a slurry comprising a silver oxide powder in water (Claim 1). 
Sternoff teaches one embodiment wherein the composition is used as an aerosol application, the composition is used in a container/device, which further contains at least one propellant for distributing the aerosol composition. Sternoff further teaches aerosols being replaced by spray cans using what is known as “bag-on-valve' methodology, where the composition is injected into a bag attached to the spray valve, and the injection compresses the air in the can which, when the valve is pressed, forces the composition to be expelled from the bag in a continuous spray until the valve is released (Col. 9, line 63 to Col. 10, line 3), rendering obvious the BOV aerosol dispensing system. 
SFC supports Sternoff by teaching the multiple benefits of “bag-on-valve” (BOV), especially in pharmaceutical sprays, which has found applications in health products such as first aid spray, wound washes, baby care products, etc. (p. 3, 2nd paragraph; p. 4, entirety). Benefits of BOV include greatly improved barrier that can eliminate the chance of oxidation in the product, greatly expanded its shelf life; the product will be hermetically sealed for greater protection, less risk of contamination, and also therefore more hygienic; unlike aerosol cans, BOV 
 Thus, instant Claims 6 and 10 are rendered obvious.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The composition of Bush is directed for novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding. Sternoff comprehends the suitability of BOV for spraying topical compositions comprising chitosan and monofunctional organic acid such as glycolic acid, wherein the compositions to be sprayed are suitable for wounds.  SFC iterates the many benefits of BOV in health care applications. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Bush with that of Sternoff and SFC, and use BOV aerosol dispensing system as the vessel for the composition of Bush. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. BOV does not interact with the composition in a manner that modifies the function its function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4 of US 10,980,740 B2, Apr. 20, 2021, hereinafter ‘740, in view of Bush.

The instant claims are drawn to a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel.
The conflicting claims are drawn to a topical spray composition consisting of (a) about 1% w/w to about 10% w/w tranexamic acid, (b) about 0.1% w/w to about 1% w/w chitosan, ( c) about 1 % w/w to about 5% w/w polyethylene glycol, (d) about 0.1% w/w to about 1% w/w polysorbate 80, (e) about 0.1% w/w to about 0.5% w/w polyvinyl pyrrolidone, (f) glacial acetic acid.
Thus, ‘740 teaches the same application and composition, i.e. a topical spray composition, the chitosan and its amount which falls within the claimed range, and organic acids. The instant and conflicting claims differ in that the conflicting claims do not recite carbonic acid and lactic acid.  However, the deficiencies of ‘740 are cured by Bush.
The teachings of Bush has been set forth supra in the 103 rejection above.
The topical spray composition of ‘740 is used for the topical treatment of a wound, and the wound. The composition of Bush is directed for novel non-scarring, non-interfering, transparent, stable, solubilized chitosan that controls bleeding, and are compatible with the teachings of ‘740. Bush comprehends the use of lactic, glycolic, carbonic, and acetic acid as one or more monofunctional organic acid in a composition suitable for topical spray, and teaches that carbonic acid provide rapid film forming characteristic while lactic acid readily dissolves chitosan and provides strong mucoadhesion properties. Furthermore, Bush relates that carbonic, lactic acid and glycolic acids have minimal odor and are well tolerated against normal and injured prima facie obvious to one of ordinary skill in the art before the effective filing date to use lactic acid and carbonic acid to either replace or add to the acids (tranexamic and glacial acetic acid) of ‘740, and arrive at the instantly claimed composition. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143. One skilled in the art would try any of carbonic, lactic, or glycolic acids either alone or in combination, as taught by Bush, in a topical composition, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try lactic acid and carbonic acid, because these monofunctional organic acid are known to be well tolerated against normal and injured tissue, and along with acetic acid, which ‘740 teaches, are useful in topical compositions, for example,  for wound application. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). One of ordinary skill in the art would be motivated to optimize the acid concentrations to the ranges instantly claimed in order to form an effective topical spray composition because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 6 and 10, the pressurized vessel being a Bag-on-Valve (BOV) aerosol dispensing system.  This limitation is irrelevant to the composition.  How or where one stores the composition does not materially affect its components. It is the Applicant’s burden to show that the BOV dispensing system is also an integral part of the composition claim. See MPEP 2106.05(b). As recited, the pressurized vessel being a BOV is not a patentable feature. 
Claims 1-10 of the instant application and Claims 1-4 of ‘740 are obvious variants and are not patentability distinct.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4 of US 10,980,740 B2, Apr. 20, 2021, hereinafter ‘740, in view of Bush, and in view of Sternoff and SFC.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a topical spray composition comprising about 0.01 – 1% chitosan and about 0.01 – 1% carbonic acid, and further comprise about 0.01-2% lactic acid and water, stored in a BOV pressurized vessel.
The conflicting claims are drawn to a topical spray composition consisting of (a) about 1% w/w to about 10% w/w tranexamic acid, (b) about 0.1% w/w to about 1% w/w chitosan, ( c) about 1 % w/w to about 5% w/w polyethylene glycol, (d) about 0.1% w/w to about 1% w/w polysorbate 80, (e) about 0.1% w/w to about 0.5% w/w polyvinyl pyrrolidone, (f) glacial acetic acid.
Thus, ‘740 teaches the same application and composition, i.e. a topical spray composition, the chitosan and its amount which falls within the claimed range, and organic acids. The instant and conflicting claims differ in that the conflicting claims do not recite BOV. 
The deficiencies of ‘740 are cured by Bush as indicated in the double patenting rejection above, (vide supra) but Bush does not teach BOV. The teachings of Sternoff and SFC have been set forth supra in the 103 rejection above.
controls bleeding. Sternoff comprehends the suitability of BOV for spraying topical compositions comprising chitosan and monofunctional organic acid such as glycolic acid, wherein the compositions to be sprayed are suitable for wounds.  SFC iterates the many benefits of BOV in health care applications. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Bush with that of Sternoff and SFC, and use BOV aerosol dispensing system as the vessel for the composition of Bush. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. BOV does not interact with the composition in a manner that modifies the function its function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-10 of the instant application and Claims 1-4 of ‘740 are obvious variants and are not patentability distinct.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616